Title: To Benjamin Franklin from John Prichard, 21 May 1777
From: Prichard, John
To: Franklin, Benjamin



Gravellean May the 21 yr 1777.
Mr. Franclen I hear that you are At paris and that you want Sogers for A maraca I am a yong man know Sarvng in the Regiment Barwicks gravellean flanders wheir I have servid 5 years. I am a Corporal and I think my self capebel for a Sargent In Eny Sarvice. I am a mericen Born In Bostun knew England. My father has good farm In the town of hingham Fifteen miles from Bostun. I saled out of Boston and marbelhead 15 years. I am a good Pilut on the a mericen Cous if their Be Eny Ship from a merice that wants hands I am capebel to Sarve Either By Sea or Land. I am In the Regment 5 year I have three years to sarve and if yours honours thinks Fit to By my dis Charge you will get my Dis charge of the Minister at paris for About Eight guines. I will Either sarve In the sarvice of the Congres or pay the Money when I return to Bostun which You pleas. I am wenell pleasd with the Sarvis of franc But I woold Be Beter Pleasd to gow hom to a murica and Asist my Cuntrymen know in their Distres. I am a god size 5 feet high 9 inches And will made and If your will By my Dis Charge you may wright to me at Gravelleane I am in the Leftenents Conal Cumpagne and I will gow to Eny port In france after you have Baught my Dis Charg. I remain your Sarvent
John Prichard


Mr. Franclin If you wright to me I wold have you derect your Leters To Mr. John Rolensons in gravellean that keeps a olary [ordinary?] on the place at Gravellean and Send to me whair You woold have me gow after you have Bought my Dis Charge. I am a Bout 33 of age and I am firnisht for a Soger. Know [No] more. I remain yours
John Prichard



The maior of the Regment woold ask 12 or thirteen Guines for my dis Charge But you woold Git my dis charge of the minister a paris For 8 or 9 guines.

 
Addressed in another hand: A Monsieur / Monsieur Franklin au / Caffé de beaux esprits dans / La ruë de la Comédie / Françoise Ambassadeur / D’Amerique / À Paris
Notations: Graveline / Jonh Richard.
